NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JODY CRUM,                                   )
                                             )
              Appellant,                     )
                                             )
v.                                           )             Case No. 2D15-4625
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed July 8, 2016.

Appeal from the Circuit Court for Polk
County; Glenn T. Shelby, Judge.

Jody Crum, pro se.




PER CURIAM.

              Jody Crum appeals the summary denial of his motion filed pursuant to

Florida Rule of Criminal Procedure 3.850. We affirm without prejudice to his right to file

another motion pursuant to rule 3.850, raising the issues of (1) whether Crum's

probationary sentence in Polk County was tolled while he served his prison sentence on

an unrelated case in Martin County where the Martin County sentence was expressly

made concurrent "with any active sentence being served," and (2) whether Crum is
entitled to credit for time served on his Martin County prison sentence against his Polk

County probationary sentence where the two sentences were unrelated in time, place,

and forum. These arguments were not specifically raised in Crum's original 3.850

motion, but because they relate to the trial court's jurisdiction to revoke probation and

because the postconviction court did not have an opportunity to address these specific

arguments,1 a new rule 3.850 motion raising these issues should not be deemed

successive. See Sepulveda v. State, 909 So. 2d 568, 571 (Fla. 2d DCA 2005) (noting

that a claim of a trial court's lack of jurisdiction to sentence a defendant for violation of

probation was a cognizable claim in a rule 3.850 motion); Ford v. State, 994 So. 2d
1244, 1245 (Fla. 4th DCA 2008) (holding that issue of whether the trial court lacked

jurisdiction to revoke probation may be raised for the first time in a postconviction

motion); see also Wright v. State, 47 So. 3d 972, 973-74 (Fla. 4th DCA 2010) (rejecting

State's argument that probationary period was tolled while defendant served time in

prison on unrelated charge where prison term was made expressly concurrent to

probationary term).

              Affirmed without prejudice.



VILLANTI, C.J., and CASANUEVA and MORRIS, JJ., Concur.




              1
              Crum raised the general issue of a trial court's lack of jurisdiction to
revoke probation where a probationary term had already expired.
                                              -2-